In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00067-CV
        ______________________________



     IN THE INTEREST OF K.K.M., A CHILD




   On Appeal from the 307th Judicial District Court
                Gregg County, Texas
          Trial Court No. 2009-297-DR




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       David McAdoo, appellant, filed his amended notice of appeal July 16, 2010.

       McAdoo has not filed a docketing statement with this Court, see TEX. R. APP. P. 32, nor has

he paid a filing fee or made any claim of indigency. See TEX. R. APP. P. app. A (B)(1); 20.1.

There is no information to indicate McAdoo has made efforts to have either the clerk’s record or

reporter’s record filed with this Court. On August 23, 2010, we contacted McAdoo by letter,

giving him an opportunity to cure the various defects, and warning him that if we did not receive

an adequate response within ten days, this appeal would be subject to dismissal for want of

prosecution. See TEX. R. APP. P. 42.3(b), (c).

       We have received no communication from McAdoo. Pursuant to TEX. R. APP. P. 42.3(b),

we dismiss this appeal for want of prosecution.



                                            Bailey C. Moseley
                                            Justice

Date Submitted:       September 20, 2010
Date Decided:         September 21, 2010




                                                  2